Citation Nr: 1810240	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased initial evaluation for sarcoidosis of the eyes, evaluated as noncompensable from January 31, 2006, 20 percent from October 5, 2011, and noncompensable from December 17, 203.

2. Entitlement to an increased evaluation for sarcoidosis of the lungs, evaluated as 30 percent disabling from September 15, 2005, and as 60 percent disabling from May 15, 2009.

3. Entitlement to an increased evaluation for liver disease, cholecystitis with sarcoidosis, evaluated as 10 percent disabling from July 1, 1990, 50 percent disabling from February 5, 2009, and 70 percent disabling from July 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.

In February 2011, March 2012, and November 2014 rating decisions, the Phoenix RO granted increased evaluations; however, as the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the issues on appeal in July 2016.  An April 2017 rating decision assigned an evaluation for sarcoidosis of the eyes with cataracts of 20 percent, effective October 5, 2011, and noncompensable, effective December 17, 2013.

In September 2017, the Board again remanded the issues on appeal for further development.

The Board notes that there has been substantial compliance with the previous remands for the issue of an increased rating for sarcoidosis of the eyes in that the requested VA opinion and updated VA treatment records have been obtained. The Board will proceed with adjudication of that issue.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of increased ratings for sarcoidosis of the lungs and for liver disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from January 31, 2006 to June 4, 2010, the Veteran's eye disability did not manifest in active conjunctivitis or corrected visual acuity worse than 20/40 in either eye.

2. For the period from June 5, 2010 to December 6, 2010, the Veteran's eye disability manifested in active conjunctivitis and visual acuity no worse than 20/40 in either eye.

3. For the period from December 7, 2010 to October 4, 2011, the Veteran's eye disability did not manifest in active conjunctivitis or corrected visual acuity worse than 20/40 in either eye.

4. For the period from October 5, 2011 to December 16, 2013, the Veteran's eye disability manifested in visual acuity of right eye corrected distance vison of 20/200 and left eye corrected near vision of 20/70.

5. For the period from December 17, 2013, the Veteran's eye disability did not manifested in corrected vision visual acuity worse than 20/40 in either eye.
CONCLUSIONS OF LAW

1. For the period of January 31, 2006 to June 4, 2010, the criteria for a compensable evaluation for the Veteran's sarcoidosis of the eyes have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes (Code) 6099-6018, 6027-6066, and Codes 6061 through 6079 (2008).

2. For the period of June 5, 2010 to December 6, 2010, the criteria for a 10 percent evaluation, but not greater, for the Veteran's sarcoidosis of the eyes have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes (Code) 6099-6018, 6027-6066, and Codes 6061 through 6079 (2008).

3. For the period of December 7, 2010 to October 4, 2011, the criteria for a compensable evaluation for the Veteran's sarcoidosis of the eyes have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes (Code) 6099-6018, 6027-6066, and Codes 6061 through 6079 (2008).

4. For the period of October 5, 2011 to December 16, 2013, the criteria in excess of a 40 percent evaluation, but not greater, have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes (Code) 6099-6018, 6027-6066, and Codes 6061 through 6079 (2008).

5. For the period from December 17, 2013, the criteria for a compensable rating for the Veteran's sarcoidosis of the eyes have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Codes (Code) 6099-6018, 6027-6066, and Codes 6061 through 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to higher ratings for his service-connected sarcoidosis of the eyes with cataracts disability.  His eye disability was initially rated under Diagnostic Code 6099-6018 as noncompensable from January 31, 2006.  In an April 2017 rating decision the RO changed the rating of his eye disability to be under Diagnostic Code 6027-6066 based on the presence of cataracts, and rated the disability as 20 percent disability from October 5, 2011, and as noncompensable from December 17, 2013.  

During the course of this appeal, VA amended the Rating Schedule criteria for rating eye disabilities. 73 Fed. Reg. 66,543 (2008).  Eye disabilities are now rated under a General Rating Formula. 38 C.F.R. § 4.79 (2017).  However, the revised criteria only apply to claims for benefits received by VA on or after December 10, 2008.  As VA received the Veteran's claim on January 31, 2006, the former criteria for rating eye disabilities apply. 73 Fed. Reg. 66,543 (2008).

Hyphenated diagnostic codes, as seen here, are used when an unlisted disability is at issue or when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for evaluation assigned; the additional code is sown after the hyphen.  38 C.F.R. § 4.27.  

Code 6099 refers to an unlisted disability of the eye.  Code 6018 pertains to chronic conjunctivitis.  Code 6018 establishes the rating criteria for conjunctivitis, other, chronic.  Per the old regulations, a 10 percent rating is warranted for active conjunctivitis, with objective symptoms.  Inactive conjunctivitis is to be rated on residuals.  A noncompensable rating is assigned when no residuals are present.  38 C.F.R. § 4.84a, Code 6018 (2008).

Code 6027 pertains to cataracts of the eye.  Preoperative cataracts are evaluated based on visual impairment, and postoperative cataracts are evaluated under visual impairment if a replacement lens is present or based on aphakia if no replacement lens is present.  Code 6066 refers to impairment of central visual acuity.  

Concerning visual acuity under the old rating criteria, the overall loss of acuteness or sharpness of vision is determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a.  The rating will be based on the best distant vision obtainable after best correction with glasses, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75 (2008).

Further, Codes 6061 through 6079 provide a chart where the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  Those criteria provide that the impairment of central visual acuity is to be rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.84a, Codes 6061-6079, Table V (2008). 

A noncompensable rating is warranted for impairment of central visual acuity where corrected visual acuity in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Code 6079 (2008).

A 10 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity in one eye is 20/50 and the other eye is 20/40; 
(2) corrected visual acuity in both eyes is 20/70; (3) corrected visual acuity in one eye is 20/70 and the other eye is 20/40; or (4) corrected visual acuity in one eye is 20/100 and the other eye is 20/40.  38 C.F.R. § 4.84a, Code 6079 (2008).

A 20 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity in one eye is 20/100 and the other eye is 20/50; 
(2) corrected visual acuity in one eye is 20/200 in one eye and 20/40 in the other eye; or (3) corrected visual acuity in one eye is 15/200 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Code 6077 (2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) Corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; 
(2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or 
(5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent rating is warranted for impairment of central visual acuity when: 
(1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; 
(2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; 
(3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; 
(4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; 
(2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; 
(3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; 
(4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; 
(2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; 
(3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; 
(2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Codes 6064, 6068, 6072, 6075 (2008).

Finally, a 100 percent rating is warranted for impairment of central visual acuity when: (1) Corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Codes 6061, 6062, 6063, 6067, 6071 (2008).

On May 2006 VA examination, sarcoidosis without ocular manifestations was diagnosed.  The Veteran reported that he had white spots on the nasal bulbar conjunctiva for the previous three years.  During the examination, the Veteran demonstrated corrected visual acuity of both near and far of 20/20 in each eye. 

In a January 2007 statement, the Veteran reported that each year something new is found in his eyes that affects his focus and dryness of his eyes. 

On July 2007 VA examination, the Veteran reported having intermittent blurred vision in both eyes that lasts for about 30 seconds and is cleared with blinking.  He described that artificial tears provide a temporary relief.  The examiner noted that the Veteran received glasses since his last examination.  During the examination, the Veteran demonstrated corrected visual acuity of both near and far of 20/20 in each eye.  

In an April 2009 VA treatment note, the Veteran reported blurry vision.  Non-pallor conjunctiva was noted.  

On November 2009 VA examination, the examiner noted sarcoidosis without ocular manifestations.  The Veteran reported using artificial tears and ointment intermittently for dry eyes since his diagnosis of sarcoid.  He also reported a worsening ability to focus up close and an increase in floaters in the previous few years.  The examiner noted that in both eyes the Veteran had general symptoms of pain, redness, swelling burning or stinging and visual symptoms of glare, blurring, impaired night vision, photophobia, and floaters.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 20/400 in the right eye and 20/100 in the left eye; and uncorrected near acuity of 20/20 in each eye.  The Veteran also demonstrated corrected visual acuity of both near and far of 20/20 in each eye.  Unstable tear films and trace nuclear sclerotic cataracts were noted in both eyes.  The examiner also noted that there were no physical findings of abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of an eye injury; lagophthalmos, symblepharon; ptosis; nystagmus; eyelash loss; or eye brow loss.  

In a June 2010 VA emergency room note, the Veteran reported having left eye irritation pain and pinkness for the prior 2 days.  The Veteran demonstrated corrected distance acuity of 20/25 in the right eye and 20/20 in the left eye; and corrected near acuity of 20/30 in each eye.  Uncorrected distance acuity was 20/150 in the right eye and 20/80 in the left eye.  Three days later, in a VA treatment note, the Veteran was noted to have a milky white film over his entire left cornea, with conjunctive of his left eye reddened and grossly swollen.  The provider noted whitish mucus was covering part of his cornea.  She also noted he had a 5mm corneal ulcer.  A progressively worsening corneal ulcer of the left eye with significant corneal infection and significant vision loss was diagnosed.  The provider also noted that the Veteran was at a high risk for permanent loss of the eye if it was not aggressively treated.  

In a June 2010 VA ophthalmologist treatment note, the Veteran demonstrated corrected distance acuity of 20/20 in the right eye and 20/40 in the left eye.  

In a July 2010 VA eye consultation a corneal ulcer in the left eye was diagnosed. 

On December 2010 VA examination, the Veteran reported having very dry eyes and that he uses artificial tears at least 12-13 times a day.  The examiner noted that in both eyes the Veteran had general symptoms of redness; burning or stinging; and dryness, and visual symptoms of glare; blurring; and photophobia.  The examiner also noted the Veteran had a recent history of a corneal ulcer in his left eye.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 20/400 in the right eye and 20/400 in the left eye; and uncorrected near acuity of 20/40 in the right eye and 20/50 in the left eye.  The Veteran also demonstrated corrected visual distance acuity of 20/25 in the right eye and 20/40 in the left eye; and corrected near acuity of 20/20 in the right eye and 20/40 in the left eye.  The examiner noted the Veteran had an unstable tear film in the cornea and trace nuclear sclerotic cataract in his right eye and a large epithelized scar inferior to fixation, unstable tear film in the cornea, and trace nuclear sclerotic cataract in his left eye.  The examiner also noted that there were no physical findings of abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of an eye injury; lagophthalmos, symblepharon; ptosis; nystagmus; eyelash loss; or eye brow loss.  

On October 2011 VA examination, a corneal scar in the left eye and cataracts in both eyes were diagnosed.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 5/200 in the right eye and 20/100 in the left eye; and uncorrected near acuity of 20/100 in the right eye and 20/40 or better in the left eye.  The Veteran also demonstrated corrected visual distance acuity of 20/200 in the right eye and 20/70 in the left eye; and corrected near acuity of 20/70 in the right eye and 20/50 in the left eye.  Cataracts were noted in each eye, but no aphakia or dislocation of the crystalline lens was noted.  

In a January 2012 VA treatment note, the Veteran reported he had cataract surgery on his right eye.

In a March 2013 VA eye clinic note, the Veteran demonstrated uncorrected visual distance acuity of 20/20 in the right eye and 20/40 in the left eye; and uncorrected near acuity of 20/100 in the right eye and 20/80 in the left eye.   

In a December 2013 VA examination, the Veteran reported he had cataract surgery on both eyes in 2012.  Bilateral pseudophake and a corneal scar of the left eye were diagnosed.  The examiner noted that the Veteran's corneal scar did not affect his vision.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 20/40 or better in the right eye and 20/40 or better in the left eye; and uncorrected near acuity of 20/40 or better in the right eye and 20/70 in the left eye.  The Veteran also demonstrated corrected visual distance and near acuity of 20/40 or better in both eyes.  The examiner noted that the Veteran had not had any incapacitating episodes attributable to any eye condition in the past 12 months.

On September 2014 VA examination, bilateral pseudophake and a corneal scar of the left eye were noted.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 20/40 or better both eyes; and uncorrected near acuity of 20/40 or better in both eyes.  The Veteran also demonstrated corrected visual distance and near acuity of 20/40 or better in both eyes.  The examiner noted that the Veteran had not had any incapacitating episodes attributable to any eye condition in the past 12 months. 

In May 2016 at the videoconference hearing before the undersigned, the Veteran testified that he only had VA treatment for his eye condition, and he was given steroid eye drops which he stopped using 5 or 6 months prior because they were not helping.  He also testified that he uses artificial tears to generate fluid in his eyes and he cannot handle bright lights.  He also reported having blurred vision.  

On August 2016 VA examination bilateral pseudophake and a corneal scar of the left eye were noted.  During the examination, the Veteran demonstrated uncorrected visual distance acuity of 20/40 or better both eyes; and uncorrected near acuity of 20/50 in both eyes.  The Veteran also demonstrated corrected visual distance and near acuity of 20/40 or better in both eyes.  The examiner noted that the Veteran had not had any incapacitating episodes attributable to any eye condition in the past 12 months.

An April 2017 rating decision changed the Code the Veteran was rated under based on the diagnosis of cataracts and granted an increased 20 percent rating, effective October 5, 2011 based on left eye corrected near vision of 20/50, left eye corrected far vision of 20/70, right eye near vision of 20/70, and right eye corrected far vision of 20/200.  The RO also assigned a noncompensable evaluation, effective December 17, 2013 based on the Veteran having normal visual fields bilaterally after corrective cataract surgery. 

For the period from January 31, 2006 to June 4, 2010, the Board finds that a compensable rating is not warranted.  At no time during that period was corrected visual acuity in one eye limited to 20/50 and the other eye is 20/40; corrected visual acuity in both eyes limited to 20/70; in one eye limited to 20/70 and the other eye is 20/40; or in one eye limited to 20/100 and the other eye is 20/40.  On May 2006, July 2007, and November 2009 VA examinations both the Veteran's corrected near and far visual acuity were 20/20 in each eye.  Additionally, the Veteran's eye disability was not manifested by objective symptoms of active conjunctivitis during that period.  

For the period from June 5, 2010 to December 6, 2010, the Board finds that the Veteran meets the criteria for a higher 10 percent rating (but not greater) for his eye disability.  In June 2010, the Veteran's eye disability manifested in objective symptoms of conjunctivitis as his left eye was noted to be reddened, grossly swollen, and mucus coving his cornea.  A 10 percent rating is the highest assignable under Code 2018.  A higher 20 percent rating is not warranted based on visual acuity as during that period his corrected acuity for near or distance in either eye was no worse than 20/40.

For the period from December 7, 2010 to October 4, 2011, the Board finds that a compensable rating is not warranted.  During that period, the Veteran's eye disability was not manifested by objective symptoms of active conjunctivitis during that period.  While on December 2010 VA examination, the examiner noted the Veteran had symptoms including redness, burning or stinging and dryness, she specifically noted that the Veteran did not have chronic conjunctivitis.  Additionally, at no time during that period was corrected visual acuity in one eye limited to 20/50 and the other eye is 20/40; corrected visual acuity in both eyes limited to 20/70; in one eye limited to 20/70 and the other eye is 20/40; or in one eye limited to 20/100 and the other eye is 20/40.  The only visual acuity examination during that period was on December 2010 VA examination, which found the Veteran's corrected visual distance acuity of 20/25 in the right eye and 20/40 in the left eye; and corrected near acuity of 20/20 in the right eye and 20/40 in the left eye.

For the period from October 5, 2011 to December 16, 2013, the Board finds that the Veteran meets the criteria for a higher 40 percent rating (but not greater) for his eye disability.  On October 2011 VA examination the Veteran was found to demonstrate visual distance acuity of 20/200 in the right eye and 20/70 in the left eye.  This meets the criteria for a 40 percent rating.  See Code 6066.  A higher rating is not warranted as at no time during that period was the Veteran's corrected visual acuity limited to 20/100 in both eyes; in one eye limited to 10/200 and 20/70 in the other eye; or limited to 5/200 in one eye and 20/70 in the other eye.  Additionally, during that period the Veteran did not have blindness or anatomical loss of one of his eyes. 

For the period from December 17, 2013, the Board finds that a higher compensable rating is not warranted.  At no time during that period was corrected visual acuity in one eye limited to 20/50 and the other eye is 20/40; corrected visual acuity in both eyes limited to 20/70; in one eye limited to 20/70 and the other eye is 20/40; or in one eye limited to 20/100 and the other eye is 20/40.  On May 2006, July 2007, and November 2009 VA examinations both the Veteran's corrected near and far visual acuity were 20/20 in each eye.  On December 2013, September 2014, and August 2016 VA examinations, the Veteran's corrected near and far visual acuity were 20/40 or better in each eye.  Additionally, the Veteran's eye disability was not manifested by objective symptoms of active conjunctivitis.  

The Board has also considered the Veteran's lay statements that his eye disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from noncompensable to 10 percent for the period of June 5, 2010 to December 6, 2010 and from 20 to the 40 percent for the periods from October 5, 2011 to December 16, 2013, because otherwise the preponderance of the evidence is against higher ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.84a.


ORDER

Prior to June 5, 2010, an initial compensable rating for sarcoidosis of the eyes with cataracts is denied.

From June 5, 2010 to December 6, 2010, a 10 percent rating, but no higher is granted, subject to the laws and regulations governing the award of monetary benefits.

From December 7, 2010 to October 4, 2011, a compensable rating for sarcoidosis of the eyes with cataracts is denied. 

From October 5, 2011 to December 16, 2013, a 40 percent rating for sarcoidosis of the eyes with cataracts, but no higher is granted, subject to the laws and regulations governing the award of monetary benefits.

From December 17, 2013, a compensable rating for sarcoidosis of the eyes with cataracts is denied. 


REMAND

Pursuant to the July 2016 remand, the Veteran underwent a VA examination for his service-connected liver disability in August 2016.  The Board finds this opinion to be inadequate.  The August 2016 VA examiner attributed symptoms to the liver disability which the December 2013 VA examination and the Veteran's VA treatment records attribute to his nonservice-connected pancreatitis.  The Board is precluded from differentiating between symptoms attributed to a nonservice-connected disability and a service-connected disability in absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, a remand for an addendum opinion is necessary as to whether the symptoms of the Veteran's service-connected disability, which includes gastroesophageal reflux disease (GERD), liver disease, cholecystitis with sarcoidosis, post cholecystectomy, can be distinguished from his nonservice pancreatitis disability.  

Additionally, at the May 2016 videoconference hearing, the Veteran testified he received treatment at private hospitals for his service-connected lung and liver disabilities, specifically noting he was placed on a ventilator while hospitalized for pneumonia.  While the Veteran did not respond to a request to identify private treatment records after the July 2016 remand, VA treatment records obtained in accordance with the September 2017 remand identify that the Veteran received private treatment at Phoenix Baptist Hospital and at John C. Lincoln Medical Center in Phoenix, Arizona.  As these records are likely to contain information pertinent to the Veteran's claims of increased ratings for his service-connected lung and liver disabilities, on remand these records must be sought.

All outstanding VA medical records should also be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the name and addresses of all medical care providers who treated the Veteran for his liver or lung disabilities since 2013.  After securing the necessary release, take all appropriate action to obtain these records, including records from Phoenix Baptist Hospital in Phoenix, Arizona, John C. Lincoln Hospital in Phoenix, Arizona, and any medical records from his incarceration in 2015.  Additional VA treatment records since September 2017 should also be obtained.  

2. After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the August 2016 VA examiner (or from another provider if the August 2016 VA examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Based on examination, if necessary, and review of the record, the examiner should distinguish manifestations related to the Veteran's service-connected gastroesophageal reflux disease (GERD) and liver disease, cholecystitis with sarcoidosis; status post cholecystectomy disability from manifestations related to his nonservice-connected pancreatitis.  If the symptoms cannot be distinguished, the examiner should so state. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completion of (1), the AOJ should conducted any additional development deemed appropriate for the Veteran's claim of an increased rating for sarcoidosis of the lungs in light of any additional records received. 

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


